
	

114 SRES 543 ATS: Commemorating the past success of the United States Olympic and Paralympic Teams and supporting the United States Olympic and Paralympic Teams in the 2016 Olympic Games and Paralympic Games.
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 543
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2016
			Ms. Klobuchar (for herself, Mr. Hatch, Mr. Bennet, Mr. Isakson, Mr. Thune, and Mr. Nelson) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the past success of the United States Olympic and Paralympic Teams and supporting the
			 United States Olympic and Paralympic Teams in the
			 2016 Olympic Games and Paralympic Games.
	
	
 Whereas, for more than 120 years, the Olympic Movement has built a better and more peaceful world by educating young people through amateur athletics, bringing together athletes from many countries in friendly competition, and forging new relationships bound by friendship, solidarity, and fair play;
 Whereas the 2016 Olympic Games will take place in Rio de Janeiro, Brazil, from August 5, 2016, to August 21, 2016, and the 2016 Paralympic Games will take place in Rio de Janeiro from September 7, 2016, to September 18, 2016;
 Whereas, at the 2016 Olympic Games, more than 200 countries will compete in more than 300 events in 42 disciplines, and at the 2016 Paralympic Games, approximately 170 countries will compete in 528 events in 23 disciplines;
 Whereas the United States Olympic and Paralympic Teams have won 1,711 gold medals, 1,415 silver medals, and 1,351 bronze medals, totaling 4,477 medals, during the past Olympic and Paralympic Games;
 Whereas the people of the United States stand united in respect for and admiration of the members of the United States Olympic and Paralympic Teams and the athletic accomplishments, sportsmanship, and dedication to excellence of the United States Olympic and Paralympic Teams;
 Whereas the many accomplishments of the United States Olympic and Paralympic Teams would not have been possible without the hard work and dedication of many others, including individuals on the United States Olympic Committee and the National Governing Bodies for Sport and the many administrators, coaches, and family members who provided critical support to the athletes;
 Whereas the United States takes great pride in the qualities of commitment to excellence, grace under pressure, and goodwill toward other competitors exhibited by the athletes of the United States Olympic and Paralympic Teams; and
 Whereas the Olympic Movement celebrates competition, fair play, and the pursuit of dreams: Now, therefore, be it
		
	
 That the Senate— (1)applauds the athletes and coaches of the United States Olympic and Paralympic Teams and their families who support them;
 (2)supports the athletes of the United States Olympic and Paralympic Teams in their endeavors at the 2016 Olympic and Paralympic Games held in Rio de Janeiro, Brazil;
 (3)thanks the members of the United States Olympics Committee and the National Governing Bodies for Sport for their unwavering support of the athletes of the United States Olympic and Paralympic Teams; and
 (4)supports the goals and ideals of the Olympic Games.  